DETAILED ACTION                                                                                                                                                                            
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 19-21 and 24-26 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ban et al. (JP 01069673), as evidenced by the article found at by https://colloidalsilica.nouryon.com/colloidal-silica-facts-chemistry-characteristics/.

In the abstract and on page 1, Ban et al. teach a stable coating composition (See Page 5) comprising a dispersion of at least 10 wt. % of acidic colloidal (i.e., about 2 nm to 150 nm) silica with a pH from 2 to 4, with 5-60 wt. %, based on the total solid content of the composition, of polymers or copolymers of unsaturated ethylene monomers, such as styrene, vinyl acetate, acrylic acid esters or methacrylic acid esters (See page 4), exemplified in Test 5 of Table I with 5% acrylic acid.
Regarding colloidal silica, as evidenced by https://colloidalsilica.nouryon.com/colloidal-silica-facts-chemistry-characteristics/ used here for reference:

For the acidic colloidal silica, “cationic silica sols are stable at pH 4-5, and deionized sols are stable at a low pH, typically 2-3.”
Thus, the acidic colloidal silica with a pH as a low as 2 is the deionized sols. 
	While the claims recite a process for preparing the dispersion composition, it is noted that as long as the prior art meets the requirement to reject the coating composition, these claims are also met, as the claims are to the product, and not to the process of its preparation.
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (SEE MPEP 2113)

Response to Arguments
Applicant's arguments filed on 04/12/2021 have been fully considered but they are not persuasive.

It is noted that claim 15, from which that balance of the claims depend, does not actually require the viscosity stability being argued by applicant.  While the process for producing the composition may affect the viscosity stability of the composition, there is insufficient evidence to demonstrate that the specific viscosity stabilities applicant is arguing would necessarily result from all .

Allowable Subject Matter
Claims 13, 14, 18, 22 and 27 are allowable.

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE